This case is governed by Meyers v. Knott, 144 Minn. 199,174 N.W. 842, 843, and State ex rel. Wenzel v. May, 190 Minn. 336,251 N.W. 529. In Meyers v. Knott we used language which controls decision here [144 Minn. 203]:
"Under the charter of the city of Minneapolis the mayor is given the power of veto of legislative enactments passed and adopted by *Page 308 
the city council, and the veto when used annuls the enactment, unless subsequently repassed by the council by a two-thirds vote of its members. * * * To hold that the veto power of the mayor must be taken into account, and a proposed franchise submitted to him, would necessarily nullify that part of the enabling act which declares that a majority vote of the council is all that is necessary to a valid passage of the ordinance, and would result in adding to the enabling act by judicial construction the further provision 'that if the mayor shall veto any such proposed franchise, then to give it force or validity, or entitle it to submission to the voters, a two-thirds vote must be had to repass the same over the veto.' This the court is not authorized to do. It is clear that the legislature, in enacting the statute, did not intend that the mayor or other chief magistrate of the municipality acting thereunder should be an official factor in the proceedings at all. The act deals wholly with the city council, and there exists no sound reason why the mayor and his veto should take part. * * * The fact remains that the enabling act does not provide for a mayor's veto, and the court is without authority to read one into the statute."
The majority opinion fails to differentiate the May and Knott cases except in respect to facts which are not controlling.
Perhaps the Knott case was not decided rightly. Escape from its rule will be sought, as it is here, by differentiating it. The result is bound to be, as I think it is now, that the bar and the public do not know what our rule is.
Probably it would be better to overrule the Knott and May cases and announce a rule which will be clear and understandable and, I believe, supported by the weight of authority. But as long as we adhere to those cases we should follow the rule which they proclaim.
MR. JUSTICE HILTON, being incapacitated by illness, took no part. *Page 309